Name: Commission Regulation (EC) NoÃ 1191/2006 of 4 August 2006 amending Regulation (EC) NoÃ 1458/2003 opening and providing for the administration of a tariff quota in the pigmeat sector
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  trade;  tariff policy;  EU finance
 Date Published: nan

 5.8.2006 EN Official Journal of the European Union L 215/3 COMMISSION REGULATION (EC) No 1191/2006 of 4 August 2006 amending Regulation (EC) No 1458/2003 opening and providing for the administration of a tariff quota in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 8(2) and Article 11(1) thereof, Whereas: (1) Commission Regulation (EC) No 1458/2003 (2) provides for the opening and administration of a tariff quota in the pigmeat sector. (2) The Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (3), approved by Council Decision 2006/333/EC (4) provides for an increase of the annual import tariff quota of pigmeat, erga omnes, of 1 430 tonnes of pigmeat. (3) The reference to be shown in the import licence applications should be mentioned in the different languages of the Community. (4) In view of the possible accession of Bulgaria and Romania to the European Union as from 1 January 2007, it is advisable to provide for a different period for lodging the licence applications for the first quarter of the year 2007. (5) Regulation (EC) No 1458/2003 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1458/2003 is amended as follows: 1. In article 4, points d and e are replaced by the following: (d) section 20 of licence applications and licences shall show one of the entries listed in Annex Ia; (e) section 24 of licences shall show one of the entries listed in Annex Ib. 2. In Article 5, paragraph 1, the following subparagraph is added: However, for the period of 1 January to 31 March 2007 licence applications shall be lodged during the first 15 days of January 2007. 3. The Annexes I to IV are replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 208, 19.8.2003, p. 3. Regulation as last amended by Regulation (EC) No 341/2005 (OJ L 53, 26.2.2005, p. 28). (3) OJ L 124, 11.5.2006, p. 15. (4) OJ L 124, 11.5.2006, p. 13. ANNEX ANNEX I Order No Group No CN code Product description Customs duties (EUR/tonne) Quantities in tonnes product weight from 1 July 2006 09.4038 G2 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen 250 35 265 09.4039 G3 ex 0203 19 55 ex 0203 29 55 Tenderloin, fresh, chilled or frozen 300 5 000 09.4071 G4 1601 00 91 Sausages, dry or for spreading, uncooked 747 3 002 1601 00 99 Others 502 09.4072 G5 1602 41 10 Other prepared or preserved meat, meat offal or blood 784 6 161 1602 42 10 646 1602 49 11 784 1602 49 13 646 1602 49 15 646 1602 49 19 428 1602 49 30 375 1602 49 50 271 09.4073 G6 0203 11 10 0203 21 10 Carcasses and half-carcasses, fresh, chilled or frozen 268 15 067 09.4074 G7 0203 12 11 Cuts, fresh, chilled or frozen, boned and with bone in, excluding tenderloin presented alone 389 5 535 0203 12 19 300 0203 19 11 300 0203 19 13 434 0203 19 15 233 ex 0203 19 55 434 0203 19 59 434 0203 22 11 389 0203 22 19 300 0203 29 11 300 0203 29 13 434 0203 29 15 233 ex 0203 29 55 434 0203 29 59 434 ANNEX IA Entries referred to in point (d) of Article 4  Reglamento (CE) no 1458/2003  NaÃ Ã ­zenÃ ­ (ES) Ã . 1458/2003  Forordning (EF) nr. 1458/2003  Verordnung (EG) Nr. 1458/2003  MÃ ¤Ã ¤rus (EÃ ) nr 1458/2003  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1458/2003  Regulation (EC) No 1458/2003  RÃ ¨glement (CE) no 1458/2003  Regolamento (CE) n. 1458/2003  Regula (EK) Nr. 1458/2003  Reglamentas (EB) Nr. 1458/2003  1458/2003/EK rendelet  Regolament (KE) Nru 1458/2003  Verordening (EG) nr. 1458/2003  RozporzÃ dzenie (WE) nr 1458/2003  Regulamento (CE) n.o 1458/2003  Nariadenie (ES) Ã . 1458/2003  Uredba (ES) Ã ¡t. 1458/2003  Asetus (EY) N:o 1458/2003  FÃ ¶rordning (EG) nr 1458/2003 ANNEX IB Entries referred to in point (e) of Article 4  Derecho de aduana fijado en ¦ en aplicaciÃ ³n del Reglamento (CE) no 1458/2003  clo ve vÃ ½Ã ¡i ¦ podle NaÃ Ã ­zenÃ ­ (ES) Ã . 1458/2003  toldsats fastsat til ¦ i henhold til Forordning (EF) nr. 1458/2003  Zollsatz, festgesetzt auf ¦ in Anwendung der Verordnung (EG) Nr. 1458/2003  Tollimaks ¦ vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 1458/2003  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã µ ¦ Ã ºÃ ±Ã 'Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1458/2003  Duty of ¦ pursuant to Regulation (EC) No 1458/2003  droit de douane fixÃ © Ã ¦ en application du RÃ ¨glement (CE) no 1458/2003  Dazio doganale fissato in ¦ in applicazione del Regolamento (CE) n. 1458/2003  Nodoklis ¦ pamatojoties uz Regula (EK) Nr. 1458/2003  ¦ muitas pagal Reglamentas (EB) Nr. 1458/2003  ¦ Ã ¶sszegÃ ± vÃ ¡m a kÃ ¶vetkezÃ  jogszabÃ ¡ly Ã ©rtelmÃ ©ben 1458/2003/EK rendelet  Obbligu ta ¦ konformi ma Regolament (KE) Nru 1458/2003  douanerecht ¦ op grond van Verordening (EG) nr. 1458/2003  Stawka celna ¦ zgodnie z RozporzÃ dzenie (WE) nr 1458/2003  direito aduaneiro fixado em ¦ nos termos do Regulamento (CE) n.o 1458/2003  clo ¦ podÃ ¾a Nariadenie (ES) Ã . 1458/2003  Carina ¦ v skladu z Uredba (ES) Ã ¡t. 1458/2003  tulliksi vahvistettu ¦ seuraavan mukaisesti Asetus (EY) N:o 1458/2003  tullavgift faststÃ ¤lld i ¦ med tillÃ ¤mpning samt nÃ ¥got av fÃ ¶ljande FÃ ¶rordning (EG) nr 1458/2003 ANNEX II Application of Regulation (EC) No 1458/2003 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Pigmeat sector Application for import licences at reduced rate of duty GATT Date: Period: Member State: Sender: Responsible contact person: Tel. Fax Addressee: AGRI.D.2 Fax (32-2) 292 17 39 E-mail: AGRI-IMP-PORK@ec.europa.eu Order No Group No Quantity applied for (kg product weight) 09.4038 G2 09.4039 G3 09.4071 G4 09.4072 G5 09.4073 G6 09.4074 G7 ANNEX III Application of Regulation (EC) No 1458/2003 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Pigmeat sector Application for import licences at reduced rate of duty GATT Date: Period: Member State: Order No Group No CN code Applicant (name and address) Quantity (kg product weight) Country of origin 09.4038 G2 Total 09.4039 G3 Total 09.4071 G4 Total 09.4072 G5 Total 09.4073 G6 Total 09.4074 G7 Total ANNEX IV Application of Regulation (EC) No 1458/2003 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Pigmeat sector NOTIFICATION CONCERNING ACTUAL IMPORTS Member State: Application of Article 5(11) of Regulation (EC) No 1458/2003 Quantity of products (in kg product weight) actually imported: Addressee: AGRI.D.2 Fax (32-2) 292 17 39 E-mail: AGRI-IMP-PORK@ec.europa.eu Order No Group No Quantity actually entered into free circulation Country of origin 09.4038 G2 09.4039 G3 09.4071 G4 09.4072 G5 09.4073 G6 09.4074 G7